             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:19 CV 358

WAYNE FREDELL,                  )
                                )
           Plaintiff,           )
v.                              )                             ORDER
                                )
EQUIFAX INFORMATION             )
SERVICES, LLC,                  )
TRANSUNION LLC, and             )
CREDIT ONE BANK, N.A.,          )
                                )
           Defendants.          )
_______________________________ )

        This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 2) filed by Karl S. Gwaltney. The Motion indicates

that Mr. Gwaltney, a member in good standing of the Bar of this Court, is local

counsel for Plaintiff and that he seeks the admission of John C. Distasio, who

the Motion represents as being a member in good standing of the Bar of the

State of Florida. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 2) and ADMITS John

C. Distasio to practice pro hac vice before the Court in this matter while

associated with local counsel.
                                    Signed: January 2, 2020
